Citation Nr: 0000721	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  99-07 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation greater than 10 percent for 
disability exhibited by low back pain.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel


INTRODUCTION

The veteran had active duty in the Army from June 1976 to 
February 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1997 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles, California Regional Office 
(RO).  In that decision the RO increased the disability 
rating for the residuals of low back pain from zero to 10 
percent.  The veteran perfected an appeal of the March 1997 
decision.

A December 1998 rating action denied service connection for 
degenerative disc disease of the lumbosacral spine.  The 
veteran to date has not filed a notice of disagreement with 
this determination and the Board does not have jurisdiction 
of the matter.  


REMAND 

The Board finds the veteran's claim for increased 
compensation benefits is well-grounded, meaning plausible, 
and based on a review of the file, there is a further VA duty 
to assist him in developing the facts pertinent to the claim.  
See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.159 (1999); Proscelle v. Derwinski, 2 Vet.App. 629, 631- 
32 (1992); Epps v. Brown, 9 Vet. App. 341 (1996), aff'd , 126 
F.3d 1464 (Fed.Cir. 1997), cert. denied, 118 S.Ct. 
2348(1998).

On VA physical examination in March 1980, it was noted that 
the veteran had low back pain with no radiographic evidence 
of abnormality.  The veteran's May 1981 and November 1987 
statements indicated that he had received treatment for his 
low back pain from the Wadsworth VA Medical Center and a VA 
Medical Center in Honolulu, Hawaii.  As of this date none of 
these treatment records have been obtained by the RO.

In October 1996, the veteran sustained a back injury at work 
while moving a heavy crate from a conveyor belt.  The most 
recent VA examination in December 1996 noted forward flexion 
of the lumbosacral spine to 85 degrees with some stiffness, 
mild muscle spasm, and neurological examinations were within 
normal limits.  Complete range of motion testing was not done 
and the records following the October 1996 injury were not 
available to the examiner.  Symptoms related to the low back 
pain were not specified.  Subsequent to this examination, 
magnetic resonance imaging findings in March 1997 revealed 
moderate disc protrusion at L4/5.  

The U.S. Court of Veterans Appeals (Court) has ruled that the 
fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully-informed one.  Green v. 
Derwinski, 1 Vet.App. 121 (1991).
 
Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should obtain a copy of all 
VA treatment records relating to the 
veteran's treatment for low back pain 
since 1980.  All records received should 
be placed in the claims folder.

2.  The veteran should be afforded VA 
orthopedic and neurologic examinations 
in order to distinguish the symptoms of 
the service-connected low back disorder 
from any nonservice-connected 
disability.  The claims file and a copy 
of this remand should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
examination should include any 
diagnostic tests or studies, including 
X-ray studies, that are deemed necessary 
for an accurate assessment.

The examiner should describe the 
symptomatology attributed to the 
service-connected disability.  
Specifically, the examiner should 
provide an opinion as to what extent the 
veteran's complaints of pain in the back 
are due to the in-service low back 
disorder, or some other cause, including 
the nonservice-connected degenerative 
disc disease.  If the reported pain is 
due to the service-connected disorder, 
the examiner should also provide an 
opinion on whether the complaints of 
pain are supported by objective evidence 
of pathology.  In addition, the examiner 
should provide an opinion of whether and 
to what extent the limited motion and 
reduced strength in the back is due to 
the low back disorder, or to another 
cause.

The examiner should also determine 
whether the residuals of the low back 
disorder has caused an increase in the 
low back disability, and, if so, provide 
an assessment of the extent of the 
increase in the low back disability 
caused by the residuals of the low back 
disorder.  In other words, the examiner 
should provide an opinion that 
quantifies the degree of low back 
disability that would exist in the 
absence of any work-related back injury, 
in comparison to the degree of 
disability that exists with the work-
related back injury.  If the examiner is 
unable to ascertain or quantify the 
degree of disability over and above that 
existing in the absence of the work-
related back injury, he or she should so 
state for the record.

The examiner should provide the complete 
rationale for all opinions given, and 
all opinions should be based on the 
available evidence and sound medical 
principles.  

3.  The RO should then review the claims 
file to ensure that the above requested 
development has been completed.  In 
particular, the RO should ensure that 
the requested examination and opinion 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  In the event that any benefit sought 
is not granted, the veteran and his 
representative should be furnished with 
a Supplemental Statement of the Case and 
be given the opportunity to respond.  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
5101 (West Supp. 1997) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	_____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


